Name: Commission Regulation (EC) No 225/2003 of 5 February 2003 amending Regulation (EC) No 2125/95 as regards the list of competent Chinese authorities for issuing certificates of origin and duplicates for preserved mushrooms
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  Asia and Oceania;  international trade;  tariff policy
 Date Published: nan

 Avis juridique important|32003R0225Commission Regulation (EC) No 225/2003 of 5 February 2003 amending Regulation (EC) No 2125/95 as regards the list of competent Chinese authorities for issuing certificates of origin and duplicates for preserved mushrooms Official Journal L 031 , 06/02/2003 P. 0010 - 0011Commission Regulation (EC) No 225/2003of 5 February 2003amending Regulation (EC) No 2125/95 as regards the list of competent Chinese authorities for issuing certificates of origin and duplicates for preserved mushroomsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Commission Regulation (EC) No 453/2002(2), and in particular Article 15(1) thereof,Whereas:(1) By a note verbale of 5 December 2002, the Chinese authorities sent the Commission a complete update of the list of Chinese authorities competent for issuing the certificates of origin and duplicates required for the release for free circulation of preserved mushrooms originating in that third country, as referred to in Article 10(1) of Commission Regulation (EC) No 2125/95 of 6 September 1995 opening and providing for the administration of tariff quotas for preserved mushrooms(3), as last amended by Regulation (EC) No 1286/2002(4). Annex II of that Regulation should be amended as a result.(2) In the same note the Chinese authorities asked the Commission to accept temporarily the use of certificates or origin or duplicates bearing the stamps and signatures of the authorities referred to in Annex II of Regulation (EC) No 2125/95, as amended by Regulation (EC) No 1286/2002, in parallel to the certificates of origin and duplicates bearing the new stamps and signatures, when applying to release preserved mushrooms from China for free circulation in the European Community. In order to ensure that imports continue to run smoothly, this option should be provided for until 31 May 2003.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 2125/95 is replaced by the Annex hereto.Article 2Until 31 May 2003, an importer may submit, when applying to release preserved mushrooms originating in China into free circulation in the Community, certificates of origin and duplicates bearing the stamps and signatures of the Chinese authorities listed in the Annex to Regulation (EC) No 2125/95 as amended by Regulation (EC) No 1286/2002.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 72, 14.3.2002, p. 9.(3) OJ L 212, 7.9.1995, p. 16.(4) OJ L 179, 9.7.2002, p. 21.ANNEX"ANNEX IIList of competent Chinese authorities for issuing the certificates of origin and duplicates referred to in Article 10(1):- General Administration of Quality Supervision- Entry-exit Inspection and Quarantine Bureau of the People's Republic of China in:>TABLE>"